Citation Nr: 1634972	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO.  15-14 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for degenerative disc disease.

3.  Entitlement to service connection for arthritis of the lower back.

4.  Entitlement to service connection for scoliosis.

5.  Entitlement to service connection for a heart condition.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a foot infection at the West Haven VA Medical Center.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied service connection for depression, degenerative disc disease, arthritis of the lower back, scoliosis, a heart condition, and hypertension, and entitlement to compensation under the provisions of 38 U.S.C.A. § 1154 for a foot infection at the West Haven VA Medical Center.  Thereafter, in December 2014, the Veteran entered a notice of disagreement only as to the denial of the six service connection issues.  However, in April 2015, the RO issued two separate statements of the case on the same day in which the § 1151 claim was included on one and absent on the other.  Thereafter, the Veteran perfected his appeal in May 2015 by filing a VA Form 9 in which he indicated that he wished to appeal "all of the issues listed on the statement of the case."  Therefore, the Board has included the § 1151 claim as part of the Veteran's appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

FINDING OF FACT

Prior to the issuance of a final decision, VA received notice that the Veteran died in February 2016 as confirmed by the Social Security Administration.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015); but see 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. §§ 3.1010, 20.1106 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2015).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2015).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See 38 U.S.C.A. § 5121A (West 2014); 38 C.F.R. § 3.1010(b) (2015).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 38 C.F.R. § 3.1010(a) (2015).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2015). 


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


